 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    NATHANIEL MORGAN, an individual,                No. 2:19-cv-00800-TLN-KJN
      and on behalf of others similarly situated,
12
                         Plaintiff,
13                                                    ORDER
             v.
14
      ROHR, INC., a corporation; HAMILTON
15    SUNDSTRAND, a corporation, d/b/a UTC
      AEROSPACE SYSTEMS d/b/a COLLINS
16    AEROSPACE; UNITED TECHNOLOGY
      CORPORATION, a corporation; and
17    DOES 1 through 50, inclusively,
18                       Defendant.
19

20          This matter is before the Court on Defendants Rohr, Inc., Hamilton Sundstrand, and

21   United Technology Corporation’s (collectively “Defendants”) Motion to Dismiss pursuant to

22   Federal Rule of Civil Procedure (“Rule”) 12(b)(3) and 28 U.S.C. § 1406, or in the alternative

23   Motion to Transfer Venue pursuant to 28 U.S.C. § 1404(a), and Defendants’ Motion to Dismiss

24   and Strike pursuant to Rules 12(b)(6) and 12(f). (ECF No. 13.) For the reasons set forth below,

25   the Court GRANTS Defendants’ Motion to Transfer pursuant to 28 U.S.C. § 1404(a) and

26   DENIES Defendants’ remaining motions, without prejudice, as moot.

27   ///

28   ///
                                                      1
 1          I.      FACTUAL & PROCEDURAL HISTORY

 2          On March 24, 2019, Plaintiff Nathaniel Morgan and on behalf of others similarly situated

 3   (“Plaintiff”) initiated this action in the Superior Court of Solano County. (ECF No. 1-1 at 12.)

 4   On May 6, 2019, Defendants filed a Notice of Removal from the Solano County Superior Court

 5   pursuant to 28 U.S.C. § 1441(a), 1446, and 1453, on the basis of original jurisdiction under 28

 6   U.S.C. § 1332(d)(2) and supplemental jurisdiction under U.S.C. § 1367. (ECF No. 1.) On June

 7   10, 2019, Defendants filed a Motion to Dismiss on multiple bases, or in the alternative a Motion

 8   to Transfer pursuant to 28 U.S.C. § 1404(a), and a Motion to Strike. (ECF No. 13.) On July 11,

 9   2019, Plaintiff filed an Opposition with supporting Request for Judicial Notice. (ECF Nos. 14–

10   15.) On July 18, 2019, Defendants replied to the opposition and opposed Plaintiff’s Request for

11   Judicial Notice. (ECF No. 16.)

12          II.     STANDARD OF LAW

13          28 U.S.C. § 1404(a), which revises and codifies the doctrine of forum non conveniens,

14   permits a district court to transfer any civil action to any other district or division where it might

15   have been brought for the convenience of parties and witnesses and in the interest of justice. 28

16   U.S.C. § 1404(a).1 The purpose of § 1404(a) “is to prevent the waste ‘of time, energy and

17   money’ and ‘to protect litigants, witnesses and the public against unnecessary inconvenience and

18   expense.’” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964). The moving party bears the burden

19   of showing that transfer is appropriate. Jones v. GNC Franchising, Inc., 211 F.3d 495, 499 (9th

20   Cir. 2000).
21          In determining whether to transfer a case under Section 1404(a), district courts employ a

22   two-step analysis. First, the moving party must show the transferee forum is one in which the

23   action might have been brought. See Metz v. United States Life Ins. Co., 674 F. Supp. 2d 1141,

24   1145 (C.D. Cal. 2009) (citing 28 U.S.C. § 1404(a)). This includes demonstrating that subject

25   1
             See Piper Aircraft Co. v. Reyno, 454 U.S. 235, 253 (1981) (citing Revisor’s Note, H. R.
26   Rep. No. 308, 80th Cong., 1st Sess., A132 (1947); H. R. Rep. No. 2646, 79th Cong., 2d Sess.,
     A127 (1946)) (“Congress enacted § 1404(a) to permit change of venue between federal courts.
27   Although the statute was drafted in accordance with the doctrine of forum non conveniens, … it
     [revised the common law such that] [d]istrict courts were given more discretion to transfer under
28   § 1404(a) than they had to dismiss on grounds of forum non conveniens.”).
                                                       2
 1   matter jurisdiction, personal jurisdiction, and venue would have been proper if the plaintiff had

 2   filed the action in the district to which transfer is sought. Hoffman v. Blaski, 363 U.S. 335, 343–

 3   44 (1960). Once the party seeking transfer has made such a showing, the Court must consider a

 4   number of public and private factors to determine whether, on balance, the transfer is warranted,

 5   such as: (1) the location where the relevant agreements were negotiated and executed; (2) the

 6   state that is most familiar with the governing law; (3) the plaintiff’s choice of forum; (4) the

 7   parties’ respective contacts with the forum; (5) the contacts relating to the plaintiff’s causes of

 8   action in the chosen forum; (6) the differences in the costs of litigation in the two forums; (7) the

 9   availability of compulsory process to compel attendance of unwilling, and the cost of obtaining

10   attendance of willing, witnesses; (8) the ease of access to sources of proof; (9) the presence of a

11   forum selection clause; (10) the administrative difficulties flowing from court congestion; (11)

12   the “local interest in having localized controversies decided at home”; (12) the unfairness of

13   burdening citizens in an unrelated forum with jury duty; and (13) the relevant public policy of the

14   forum state, if any. See Atl. Marine Constr. Co. v. United States Dist. Court, 571 U.S. 49, 62–63

15   (2013) (citing Piper Aircraft Co., 454 U.S. at 241 n.6); Decker Coal Co. v. Commonwealth

16   Edison Co., 805 F.2d 834, 843 (9th Cir. 1986); Jones, 211 F.3d at 498–99. No single factor is

17   dispositive; a motion to transfer lies within the discretion of the district court and depends on the

18   facts of each particular case. Jones, 211 F.3d at 498–99; see also Martinez v. Knight

19   Transportation, Inc., No. 1:16-cv-01730-DAD-SKO, 2017 WL 2722015, at *2 (E.D. Cal. Jun. 23,

20   2017).
21            III.   ANALYSIS

22                   A.      Motion to Transfer Under 28 U.S.C. § 1404(a)

23            Defendants request this action be transferred to the Southern District of California

24   pursuant to 28 U.S.C. § 1404(a). (ECF No. 13-1 at 9.) First, Defendants contend this action

25   could have been filed in the Southern District of California. Specifically, Defendants claim that:

26   (1) Defendants would be subject to personal jurisdiction because Defendants conduct business
27   and have facilities in the Southern District of California; (2) the Southern District of California

28   has subject matter jurisdiction under the Class Action Fairness Act pursuant to 28 U.S.C. §
                                                         3
 1   1332(d)(2); and (3) a substantial part of the events giving rise to the claims in this action

 2   occurred in the Southern District of California. (Id. at 14–15.) Although Defendants bear the

 3   burden of establishing this action could be brought in the Southern District of California,

 4   Plaintiff does not argue that venue is improper in the Southern District of California. As such,

 5   the Court finds that this action could have been filed in the Southern District of California, and

 6   that the first prong of the transfer test is satisfied.

 7           Second, Defendants argue the private and public factors weigh in favor of transferring

 8   this action to the Southern District of California based on the following factors: (a) Plaintiff’s

 9   choice of forum; (b) the parties’ contacts with the forum; (c) contacts relating to Plaintiff’s cause

10   of action in the chosen forum; (d) availability of compulsory process to compel attendance of

11   unwilling non-party witnesses; and (e) ease of access to sources of proof. (Id. at 15–16.)

12   Plaintiff argues against these same factors. (ECF No. 14 at 15–16.) For the reasons discussed

13   herein, the Court finds, on balance, the factors favor transferring this action to the Southern

14   District of California.

15                             i. Plaintiff’s Choice of Forum

16           Great weight is generally accorded to a plaintiff’s choice of forum; indeed, plaintiffs are

17   ordinarily allowed to select whatever forum they consider most advantageous, provided that

18   choice is consistent with jurisdictional and venue limitations. See Lou v. Belzberg, 834 F.2d 730,

19   739 (9th Cir. 1987); Atl. Marine Constr. Co., 571 U.S. at 63. However, the Ninth Circuit has

20   since tempered the deference given to a plaintiff’s chosen venue, noting that “[i]f the operative
21   facts have not occurred within the forum and the forum has no interest in the matter, [the

22   plaintiff’s] choice is entitled to only minimal consideration.” Lou, 834 F.2d at 739. This is

23   especially true when the plaintiff elects to pursue a case outside his home forum. See Piper

24   Aircraft Co., 454 U.S. at 255–56 (finding a plaintiff’s choice of his home forum is given more

25   weight than his choice of a foreign forum); Gemini Capital Group v. Yap Fishing Corp., 150

26   F.3d 1088, 1091 (9th Cir. 1998).
27           Furthermore, when an individual brings a derivative suit or represents a class, the named

28   plaintiff’s choice of forum is given less weight. Lou, 834 F.2d at 739. This does not mean the
                                                               4
 1   plaintiff’s choice of forum is accorded zero deference, rather, the weight accorded to the

 2   plaintiff’s choice of forum depends on the parties’ contacts with the chosen venue. Id. (citing

 3   Pac. Car & Foundry Co. v. Pence, 403 F.2d 949, 954 (9th Cir. 1968)). These contacts are

 4   evaluated by factors such as whether: the plaintiff and class members reside in the district; the

 5   plaintiff’s claims arise within the district; and the plaintiff’s claims are based on the state law of

 6   the chosen district. See Martinez, 2017 WL 2722015, at *4 (collecting cases).

 7          Here, Defendants argue Plaintiff’s choice of forum has little weight because this is a

 8   putative class action. (ECF No. 13-1 at 15.) Plaintiff does not address this argument, but instead

 9   opposes Defendants’ motion on the basis that Plaintiff’s choice of venue must be accorded the

10   greatest deference, and Defendants fail to meet their burden to overcome this deference. (ECF

11   No. 14 at 15–16.) The Court finds Defendants have the better argument. Because Plaintiff is

12   representing a class, the Court agrees that Plaintiff’s choice of forum is given less weight. Lou,

13   834 F.2d at 739. Furthermore, any deference that would be accorded to Plaintiff’s choice in

14   forum is further lessened by the fact that Plaintiff has chosen to sue outside his “home forum” of

15   the Southern District of California. Piper Aircraft Co., 454 U.S. at 255–56; Gemini Capital

16   Group, 150 F.3d at 1091. Finally, as discussed in greater detail herein, Defendants have

17   submitted ample evidence that Plaintiff’s claims did not arise within the Eastern District of

18   California because, at all relevant times, Plaintiff worked in Chula Vista (which is located within

19   the Southern District of California). Nor has Plaintiff identified any class members that reside,

20   work, or have claims that arise within the Eastern District of California. Lou, 834 F.2d at 739.
21   Accordingly, the Court finds Plaintiff’s choice of forum is entitled to minimal weight.

22                        ii.       The Parties’ Contacts with the Forum

23          Defendants argue neither Plaintiff nor any of the Defendants has any contacts within the

24   Eastern District of California. Plaintiff has no contacts within the Eastern District because at all

25   relevant times, Plaintiff worked exclusively in Chula Vista and lived in San Diego County,

26   which lies within the jurisdiction of the Southern District of California. (ECF No. 13-1 at 7.)
27   Similarly, all employment forms Plaintiff executed relating to his employment for Defendant

28   Rohr were executed in Southern California. (ECF No. 13-3 at 2–3.) Defendants also submit
                                                         5
 1   sworn statements of corporate representatives for Rohr, Inc., Hamilton Sundstrand Corporation,

 2   and United Technologies Corporation to support their assertion that none of the Defendants

 3   conduct business operations within the Eastern District of California. (ECF No. 13-2 at 15–16;

 4   ECF No. 13-3 at 2.)

 5          In opposition, Plaintiff argues Collins Aerospace and UTC Aerospace Systems have

 6   contacts within the Eastern District because of a facility located in Fairfield, California, and the

 7   advertisement of job postings within that facility. Because of the location of this facility,

 8   Plaintiff further contends the putative class contains members who worked in the Eastern District

 9   of California. (ECF No. 14 at 14–15). In support of this assertion, Plaintiff seeks judicial notice

10   of a website printout for UTC Aerospace Systems, which purportedly shows that UTC

11   Aerospace Systems and Collins Aerospace maintain a location in Solano County, and employ

12   individuals to work at a facility located in Fairfield, California. (ECF No. 15 at 2; ECF Nos. 15-

13   1–15-5.) However, as Defendants correctly note, Plaintiff’s website printouts are “not a proper

14   subject of judicial notice” because the contents of the website cannot be “accurately and readily

15   determined from sources whose accuracy cannot reasonably be questioned.” (ECF No. 16 at 8);

16   Fed. R. Evid. 201(b)(2); see also Lexington Ins. Co. v. Sentry Select Ins. Co., No. 1:08-cv-1539-

17   LJO-GSA, 2009 WL 3226713, at *1 fn.1 (E.D. Cal. Oct. 5, 2009) (denying request for judicial

18   notice of material from a non-governmental website on the basis that it was not information

19   generally known within the jurisdiction of the court or whose accuracy can be readily verified).

20   Moreover, Defendants dispute the accuracy of the exhibits. Accordingly, Plaintiff’s Request for
21   Judicial Notice (ECF No. 15) is DENIED.

22          Regardless, even if the Court were to judicially notice Plaintiff’s proffered website

23   exhibits, the Court does not assume the truth of the matters asserted therein. Lee v. City of Los

24   Angeles, 250 F.3d 668, 689–90 (9th Cir. 2001); see also Peterson v. Farrow, No. 2:15-cv-00801-

25   JAM-EFB, 2016 WL 3653440, at *2 (E.D. Cal. Jul. 7, 2016) (while courts may take judicial

26   notice of publications like websites and newspaper articles, the court merely notices what was in
27   the public realm at the time, not whether the contents of those articles were in fact true). To the

28   contrary, the Court finds Defendants sufficiently establish through sworn statements that the
                                                        6
 1   website Plaintiff references actually belongs to a different company, Universal Propulsion

 2   Company, Inc., which uses the trade name “Collins Aerospace,” but is not a party to this action.

 3   (ECF No. 16 at 8.)

 4          Aside from the website printouts, which this Court deems irrelevant, Plaintiff provides no

 5   evidence demonstrating that Defendants have any facilities located within the Eastern District of

 6   California, or that any member of Plaintiff’s putative class worked, lived, or had any contacts

 7   with the Eastern District of California. Indeed, Plaintiff has not yet identified a single potential

 8   class member. As such, Plaintiff’s allegations that “putative class members, witnesses (such as

 9   supervisors), and evidence relating to the claims are necessarily located in the Eastern District in

10   light of Defendants’ Fairfield operations” are far too attenuated and speculative to support a

11   finding of contacts in the Eastern District of California.2 Nor does Plaintiff argue that he,

12   personally, has any contacts with the Eastern District of California. Defendants, on the other

13   hand, provide substantial evidence indicating that most, if not all, of the contacts of both parties

14   occurred within the Southern District of California, and Defendants have no operations in the

15   Eastern District of California. Accordingly, the Court finds this factor favors Defendants’

16   motion to transfer the case to the Southern District of California.

17                        iii.      Contacts Relating to Plaintiff’s Causes of Action in the Chosen

18                                  Forum

19          Defendants argue that because they have no contacts with the Eastern District of

20   California, they similarly have no contacts relating to Plaintiff’s causes of action in the Eastern
21   District of California. (ECF Nos. 13-1 at 13, 16 at 8.) Plaintiff again relies upon the “UTC

22   Aerospace Systems” website for his contention that some of the anticipated putative class

23   members will include “non-exempt employees … who worked in the Eastern district during the

24   relevant time period.” (ECF No. 14 at 15.) However, for the reasons previously discussed,

25   Plaintiff’s contention is unavailing. Therefore, the Court finds this factor also weighs in favor of

26   Defendants’ motion to transfer.
27

28   2
            The Court also notes there are no filings beginning the class certification process.
                                                       7
 1                        iv.       Availability of Compulsory Process to Compel Attendance of

 2                                  Unwilling, and Costs of Obtaining Attendance of Willing, Witnesses

 3            “The relative convenience to the witnesses is often recognized as the most important

 4   factor to be considered in ruling on a motion under § 1404(a).” McCormack v. Medcor, Inc., No.

 5   2:13-cv-02011-JAM-CKD, 2014 WL 1934193, at *3 (E.D. Cal. May 14, 2014) (citations

 6   omitted). While the convenience inquiry focuses primarily on non-party witnesses, the

 7   convenience to party witnesses also deserves some consideration. See Davis v. Social Service

 8   Coordinators, Inc., No. 1:10-cv-02372-LJO-SKO, 2013 WL 4483067, at *3 (E.D. Cal. Aug. 19,

 9   2013).

10            Here, the Court finds Defendants sufficiently show both the party and potential non-party

11   witnesses would be significantly inconvenienced by litigation in the Eastern District of

12   California. (ECF No. 13-1 at 13–15.) Specifically, as set forth in the uncontested affidavits

13   accompanying the motion to transfer, no Defendants operate facilities within the Eastern District

14   of California, Plaintiff only worked at Defendant Rohr’s facility in Chula Vista, and the

15   employees and managers who would be knowledgeable about Rohr’s policies and procedures are

16   based out of Rohr’s Chula Vista or Riverside facilities. (ECF No. 13-3.) Because the only

17   identified potential witnesses are based in Chula Vista or Riverside, which is approximately 500

18   miles from Sacramento, trial attendance in the Eastern District of California would pose a

19   significant inconvenience. Plaintiff has not presented any arguments or evidence that either

20   party has contacts in the Eastern District of California, and he has not identified any non-party
21   witnesses, therefore, he fails to establish this forum is more convenient to anyone. Moreover,

22   Plaintiff also fails to establish that judicial economy is best served by retaining venue in the

23   Eastern District. See McCoy v. Stronach, No. 1:12-cv-000983-AWI-SAB, 2019 WL 6894429, at

24   *2 (E.D. Cal. Dec. 17, 2019) (finding litigation costs are generally reduced when venue is

25   located near the most witnesses expected to testify). Therefore, this factor weighs in Defendants’

26   favor.
27   ///

28   ///
                                                        8
 1                        v.          Ease of Access to Sources of Proof

 2          As to sources of proof, the Court finds this factor also weighs in favor of transfer. Again,

 3   the bulk of the witnesses identified are in the Southern District of California and Plaintiff has

 4   provided no compelling evidence that either party has contacts with the Eastern District of

 5   California.

 6          On balance, the private and public factors weigh in favor of transferring this action.

 7   Defendants sufficiently establish the majority of contacts with respect to potential witnesses,

 8   claims, and proof are with the Southern District of California. Moreover, the Court finds

 9   additional factors such as judicial economy and convenience to the parties and non-party

10   witnesses also favor transfer. Accordingly, the Court GRANTS Defendants’ Motion to Transfer

11   pursuant to 28 U.S.C. § 1404(a).

12                  B.         Motions to Dismiss & Motion to Strike

13          In light of the Court’s ruling on Defendants’ Motion to Transfer, the Court does not reach

14   the parties’ arguments with respect to Defendants’ Motions to Dismiss pursuant to Rules

15   12(b)(3) or 12(b)(6), or Motion to Strike. Accordingly, Defendants’ remaining motions are

16   DENIED, without prejudice, as moot.

17          IV.     CONCLUSION

18          For the foregoing reasons, Defendants’ Motion to Transfer (ECF No. 13) is GRANTED.

19   Plaintiff’s Request for Judicial Notice (ECF No. 15) is DENIED. Further, Defendants’ remaining

20   motions to dismiss and strike are DENIED, without prejudice, as moot. The Clerk of the Court is
21   directed to transfer this case to the United States District Court for the Southern District of

22   California, pursuant to 28 U.S.C. § 1404(a).

23          IT IS SO ORDERED.

24   Dated: March 24, 2020

25

26
27                                         Troy L. Nunley
                                           United States District Judge
28
                                                        9
